PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ANX_01_NA_NA_EN.txt. 72

ANNEX 2.

I.—DOcCUMENTS TRANSMITTED BY THE SECRETARIAT OF THE LEAGUE OF
NATIONS :

I.

nN

Report by the representative of the United Kingdom, adopted by
the Council of the L. N. on September 23rd, 1935 (in French
and English). (Doc. C. 373. 1935. VIL.)

Petition from the German National, Social-Democrat and Centre

Parties, concerning the legislative decree of August 29th, 1935,

amending certain provisions of the Penal Code in force (in French

and English). (Doc. C. 355. 1935. VII)

Original copies in German of documents reproduced or referred to

in Document C. 355. 1935. VII:

(a) Petition of the German National, Social-Democrat and Centre
Parties (Sept. 4th, 1935).

(6) Observations of the Senate of Danzig (Sept. 7th, 1935).

(c) Gesetzblatt für die Freie Stadt Danzig—Ausgabe A., No. g1 of
August 31st, 1935, containing the decrees complained of by
the petitioners.

(2) Gesetzblatt fir die Freie Stadt Danzig—Ausgabe B., No. 33 of
June 26th, 1933, containing the text of the law of June 24th,
1933, for the relief of the distress of the population and the

State.
(e) Deutsche Justiz, Rechtspflege und Rechtspolitik, of July 12th,
1935. Articles entitled: ,,Die leitenden Gedanken der beiden

Gesetze zur Anderung des Strafgesetzbuches sowie zur Anderung
des Strafverfahrens und des Gerichtsverfassungsgesetzes vom
28. Juni 1935‘, and: ,,Die Einzelheiten der Strafgesetznovelle
vom 28. Juni 1935.‘

(f) Deutsche Justiz, Rechtspflege und Rechtspolitik, of August 30th,
1935. Article entitled: ,,Der Gedanke der Gerechtigkeit in der
deutschen Strafrechtserneuerung.‘‘

Minutes of the meeting of the Council of the L. N. on Sep-

tember 23rd, 1935 (aft.), with the report of a Committee of three

jurists referred to therein.

Letter from the High Commissioner of the L. N. at Danzig to

the Senate of the Free City, transmitting the petitions of certain

political parties (Sept. 5th, 1935).

II.—DocuMENTS TRANSMITTED ON BEHALF OF THE FREE CITY OF DANZIG:

I.

Proceedings of preparatory work previous to the approval of the

Constitution of Danzig by the Council of the L. N.:

(1) Minutes of the sub-committee appointed by the preparatory
Commission for the drafting of the Constitution.

(2) Minutes of the Commission on the Constitution of the Consti-
tuent Assembly.

(3) Verbatim records of the Constituent Assembly and of the
Volkstag.

Urteil des Danziger Obergerichts, I. Zivilsenat, 14. November 1935.

Zusammenstellung der im Plaidoyer nicht wôrtlich zitierten Entschei-

dungen und Gesetzesstellen.

,.Hôhere Gerechtigkeit, Gnade und Naturrecht‘, von Rechtsanwalt

Prof. Dr. Grimm, Essen-Münster.

35

 

 
LE

A./B. 65.—DANZIG LEGISLATIVE DECREES 73

,kRechtsgutachten über die Verfassungsmässigkeit des von Volkstag
und Senat der Freien Stadt Danzig in der Form eines einfachen
Gesetzes beschlossenen und verkiindeten Gesetzes zur Behebung der
Not von Volk und Staat, vom 24. Juni 1933 (Gesetzblatt für die
Freie Stadt Danzig, 1933, S. 273)", von Staatsrat Prof. Dr. Carl
Schmitt, Berlin. (Cf. Official Journal of the L. N., XVIth Year,
No. 6, p. 775.)

JII—DOCUMENTS ASSEMBLED BY THE REGISTRY:

T.

[PI

Or

Constitution of Danzig (extract No. 58 of the Official Journal,
Dec. 1936).

Articles 2 and 24 of the Danzig Penal Code in force prior to
September Ist, 1935.

Danzig Enabling Laws previous to that of June 24th, 1933, ie. of:

October 2oth, 1923 (Dans. Gesetzblatt, p. 1067).

November 29th, 1926 (id., p. 317).

January 23rd, 1931 (id, p. 7).

June 30th, 1931 (id., p. 005).

September ist, 1931 (id, p. 719).

June 28th, 1932 ({id., p. 403).

June 24th, 1933 (id., p. 273).

Passage from the judgment given on November 7th, 1934, by the
Danzig Supreme Court, quoted in the judgment given by that
Court on November 14th, 1935.

Passage from the judgment given on April 28th, 1932, by the
Danzig Supreme Court, quoted in the judgment given by that
Court on November 7th, 1934.

36
